DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, & 7-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-5, & 7-13 are allowable based upon their dependency thereof claim 1.
With regards to method claim 14
The prior art does not disclose or suggest the claimed “acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply” in combination with the remaining claimed elements as set forth in claim 14.


With regards to method claim 15
The prior art does not disclose or suggest the claimed “acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply” in combination with the remaining claimed elements as set forth in claim 15.
With regards to claim 16, is allowable based upon its dependency thereof claim 15.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vu et al. US 2003/0020421 A1 discloses a dual inductive sensor system embodying the invention (as well as for a single sensor system hereunder) Operating in the normal mode, with the main power on, the complete circuit is powered by the motor drive power supply ("Internal Power"). The application of battery power ("External Battery") from circuit is controlled by the switch circuit, in response to a signal from voltage detector. Circuits are conventional processing components, and are used to demodulate the selected sensor signals and to produce sine/cosine signal pairs that can be resolved into high-resolution values. A first sensor, driven by the driver is hardwired to the quadrature detector circuit, so that the quadrature signal is always available to the secondary MCU for multi-revolution tracking, independent of operation of the primary MCU 50. A second sensor, driven by the driver is included in accordance with the most desirable embodiments of the invention. In those instances in which the second sensor is not employed, however, the driver and the selector would of course be superfluous. The external battery circuit is connected to the Section B circuitry, by way of the switch circuit, to enter the backup mode when the voltage detector senses that the internal power supply has fallen below a selected set point. In that mode high power-consumption circuits, such as provide sensor excitation drive signals, are controlled by the secondary MCU, and a variable operating duty cycle is applied by varying the OFF time setting, as a function of sampled motor velocity, however is silent on wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence or the method of acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply or acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply.
Hilger et al. PG. Pub. No.: US 2008/0204240 A1 discloses a sensor circuit array comprises a receiver antenna designed to receive electromagnetic radiation, and comprises a sensor element designed to sense at least one parameter in an environment of the sensor circuit array. The receiver antenna is connected to the sensor element in such a manner that, upon receiving an activation signal by the receiver antenna, the sensor element is activated based on the activation signal so that the sensor element is caused to sense the at least one parameter in the environment of the sensor circuit array, however is silent on wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence or the method of acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply or acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply.

Chamarti et al. 2010/0245057 A1 discloses components having one or more sensors adapted to provide sensor data relating to a condition(s) of the component are disclosed. The component is adapted to communicate with another mating component to associate sensor data with identity information of the mating component. The sensor and identity information can be communicated remotely including via radio-frequency communications employing RF identification devices (RFIDs). Location of the mating component can be determined using the identity information of the mating component. In this manner, the sensor data can be associated with the location of the mating component using the identity information in a "component-to-component" configuration to provide location-specific sensor data. Having the ability to localize sensor data to a specific location can assist in pinpointing areas where performance or other condition issues may exist in a component, a mating component, an article of manufacture associated with the components, and/or communication and/or transmissions lines coupled between components, however is silent on wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence or the method of acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply or acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply.

Tang CN 110324930 A discloses the emergency lighting driving circuit has an input interface, a main detection module and a battery module. A first input end of the input interface is adapted to be connected to a first live line of the main detection module, and a second input is adapted to be connected to the second live line of the main detection module. The output end is adapted to be connected to an external lighting module and the main detection module. A low level signal is generated and sent to a battery module, when a first preset voltage and a second preset voltage are detected. The battery module sends the power to the main detection module according to the low level signal detected. The main detection module is used for supplying power to the external light emitting module, according to the battery voltage, however is silent on wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence or the method of acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply or acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply.

Fujita PG. Pub. No.: US 2017/0311775 A1 discloses a system comprises a housing, a light source, a light guide configured to guide a light from the light source. The light guide includes a plurality of detection target configured to provide optical effect on the light in accordance with a bend state of the light guide. A light detector is configured to detect the light emitted from the light guide and provide information of the detected light. A communication unit is configured to transmit wirelessly the information of the detected light. The communication unit is disposed in the housing. The power supply unit generates power from a battery such as a primary battery or a secondary battery, or from an electromagnetic wave or a magnetic field through external wireless supply, or using a combination thereof, and supplies the power to the units such that the units of the mobile detection device are driven. It is desirable that the battery is attachable and detachable. This is because, in a case where the mobile detection device is installed in a state in which the battery is not preferably mounted (under a high temperature, high humidity, and a significant pressure change), it is possible to broaden an available range of the device when the battery is mounted in a detachable manner, however is silent on wherein the first circuit is configured to perform a first measurement sequence, wherein the second circuit is configured to perform a second measurement sequence, and wherein the first measurement sequence has a lower power consumption than the second measurement sequence or the method of acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the sensor, in which the sensor is supplied with energy from the external power supply or acquiring a second measuring signal and calculating the process variable from the acquired second measuring signal within the second measuring sequence in a non- autonomous operation of the dual sensor, in which the dual sensor is supplied with energy from the external power supply.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852